Citation Nr: 9929484	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a multiple joint 
arthritic disorder.  

2.  Entitlement to an increased disability evaluation for 
post-operative L5-S1 herniated nucleus pulposus residuals 
with left lower extremity neuritis and low back traumatic 
arthritis, currently evaluated as 60 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans Affairs Commission, 
Mississippi 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from July 1943 to January 1946 
and from May 1949 to April 1950.  In July 1978, the Board of 
Veterans' Appeals (Board) denied service connection for 
arthritis of the back, the neck, and the right arm.  The 
veteran and his accredited representative were provided with 
copies of the decision.  

In September 1992, the Board granted service connection for 
arthritis of the low back and denied service connection for 
arthritis of the neck and the shoulders.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

This matter came before the Board on appeal from a February 
1995 rating decision of the Jackson, Mississippi, Regional 
Office (RO) which denied an increased disability evaluation 
for the veteran's service-connected post-operative L5-S1 
herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis and a 
total rating for compensation purposes based on individual 
unemployability.  In January 1997, the Board remanded the 
veteran's claims to the RO for additional action which 
included requesting Social Security Administration (SSA) 
documentation; formally adjudicating the veteran's 
entitlement to service connection for a multiple joint 
arthritic disorder; and readjudicating the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  

In March 1997, the requested SSA documentation was 
incorporated into the record.  The RO did not formally 
evaluate the veteran's entitlement to service connection for 
a multiple joint arthritic disorder.  In November 1997, the 
Board again remanded the veteran's claims to the RO for 
formal adjudication of the veteran's entitlement to service 
connection for a multiple joint arthritic disorder.  In 
February 1998, the RO determined that the veteran had not 
submitted a well-grounded claim for service connection for a 
multiple joint arthritic disorder and denied the claim.  In 
November 1998, the Board requested an opinion from a 
Department of Veterans Affairs (VA) medical expert (VHA) in 
orthopedics.  In November 1998, the requested VHA opinion was 
incorporated into the record.  In December 1998, the 
accredited representative was provided with copies of the VHA 
opinion and informed of the veteran's right to submit 
additional evidence and/or argument in support of the 
veteran's claims within sixty days of the date of the notice.  
No additional evidence or argument was subsequently received.  
The veteran has been represented throughout this appeal by 
the Mississippi Veterans Affairs Commission.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for an increased evaluation and a total rating for 
compensation purposes based on individual unemployability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (1998).  Those regulations provide that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A multiple joint arthritic disorder was not shown during 
active service or for many years after service separation.  
The veteran's current multiple joint arthritic disorder has 
not been shown to have originated during active service.  

3.  Service connection is currently in effect for 
post-operative L5-S1 herniated nucleus pulposus residuals 
with left lower extremity neuritis and low back traumatic 
arthritis evaluated as 60 percent disabling.  

4.  An etiologic relationship between the veteran's current 
multiple joint arthritic disability, if any, and his 
service-connected disorder has not been established.  

5.  The maximum schedular evaluation for post-operative L5-S1 
herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis is 
currently in effect.  

6.  The veteran has reported completing the eleventh grade.  
He has occupational experience as a farmer, a pipeline 
worker, and a country grocery store operator.  He reports 
last working on a full-time basis in 1980.  

7.  The veteran's service-connected disability is of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  A multiple joint arthritic disorder was not incurred in 
or aggravated by active service and arthritis may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(1998).  

2.  A multiple joint arthritic disorder is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 5107 (West 1998); 38 C.F.R. § 3.310(a) (1998).  

3.  The criteria for an evaluation in excess of 60 percent 
evaluation for the veteran's post-operative L5-S1 herniated 
nucleus pulposus residuals with left lower extremity neuritis 
and low back traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

4.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for post-operative L5-S1 herniated 
nucleus pulposus residuals with left lower extremity neuritis 
and low back traumatic arthritis.  

The veteran's service medical records make no reference to a 
multiple joint arthritic disorder.  A November 1949 Army 
hospital summary and associated clinical documentation notes 
that the veteran reported having fallen and injured his low 
back during active service while carrying a casualty in June 
1945.  He stated that he continued to have low back pain and 
was subsequently hospitalized for low back and lower 
extremity pain at General Foster Veterans Hospital in May 
1947.  The veteran was told by his treating physician at that 
time that he had "some arthritis."  At the veteran's 
February 1950 physical examination conducted for an Army 
medical evaluation board, the Army examiner did not identify 
an arthritic disorder.  The veteran was diagnosed with 
post-operative L5-S1 herniated nucleus pulposus syndrome.  He 
was retired from active service as the result of his 
post-operative lumbosacral spine disability.  

At an August 1975 VA examination for compensation purposes, 
the veteran reported that he had sustained an inservice 
twisting back injury while carrying a patient from a ship in 
1945.  He related that he had been found to have arthritis in 
his back in 1972 and in his right hand in 1974.  
Contemporaneous X-ray studies of the lumbar spine and the 
right hand revealed minimal osteoarthritic lipping in the 
lumbosacral spine; old healed fracture residuals of the right 
fourth and fifth metacarpals; arthritic changes in "many of 
the interphalangeal joints;" and some overall right hand 
demineralization.  

A March 1977 physical evaluation from T. E. Wilson, III, M.D, 
conveys that the veteran complained of bilateral tender and 
sore hands; a tender and slightly "limited" neck; tender 
and slightly "limited" shoulders; and tender and slightly 
swollen elbows.  The veteran related that his hips and knees 
"bothered him."  He clarified that his complaints had 
developed "recently."  Dr. Wilson noted the veteran's 
history of an inservice back injury and subsequent lumbar 
disc surgery in 1949.  A March 1977 VA hospital summary 
reports that the veteran was diagnosed with borderline 
hyperuricemia.  

In his March 1977 claim for service connection, the veteran 
advanced that it was his "firm belief that the operation I 
underwent in Walter Reed Army Hospital in 1949 contributed to 
the set-in of arthritis that has spreaded (sic) from the back 
to [the] neck and to my right arm and the right hand."  A 
May 1977 written statement from J. E. Calloway, M.D., 
indicates that the veteran was being treated for "extreme 
arthritis of the spine and small joints."  An August 1977 
written statement from Dr. Calloway notes that the veteran 
had generalized osteoarthritis.  

A September 1977 written statement from L. H. Brandon, M.D, 
conveys that the veteran complained of neck, lower thoracic 
spine, right hand, and right first toe pain.  The veteran 
related that he had sustained a right hand fracture in 1976 
and incurred neck and back injuries in a 1975 motor vehicle 
accident.  Dr. Brandon advanced impressions of gout and 
degenerative arthritis of the spine.  

An October 1977 written statement from David T. Wilson, M.D., 
relates that the veteran was being treated for gouty 
arthritis.  Dr. Wilson clarified that the veteran's gouty 
arthritis was initially diagnosed when the veteran came to 
his office and presented complaints of right first toe pain 
and swelling.  The veteran was diagnosed with "gouty 
arthritis poly, osteoarthritis of the lumbosacral spine, 
cervical spine[,] and multiple joint involvement."  

At a December 1977 VA examination for compensation purposes, 
the veteran's history of gouty arthritis was noted.  Clinical 
documentation from the Columbus, Mississippi, Air Force Base 
medical facility dated between October 1980 and December 1983 
reflects that the veteran was diagnosed with "controlled" 
hyperuricemia and gout.  A December 1983 treatment entry 
notes that the veteran complained of bilateral hand and knee 
pain.  Impressions of a "[history] of gout" and 
"[questionable degenerative joint disease]" were advanced.  
The Air Force physician commented that the veteran's 
"present pain [was] probably not gout."  

At an April 1984 VA examination for compensation purpose, the 
veteran complained of chronic neck and back pain.  The VA 
examiner advanced an impression of "upper thoracic and 
cervical pain secondary to arthritis, compatible arthritis."  
An August 1984 treatment record from the Columbus, 
Mississippi, Air Force Base medical facility notes that the 
veteran complained of neck and back problems.  An impression 
of degenerative joint disease was advanced.  

A July 1985 written statement from James R. Liff, M.D., 
conveys that the veteran complained of gouty arthritis of the 
feet and the hands.  His inservice "disc operations" were 
noted.  Dr. Liff commented that:

Even if the back injury did not cause him 
to be 100% disabled, the other conditions 
mentioned, the swelling and gouty 
arthritis in his feet, legs, and hands, 
in my opinion[,] would cause him to be 
100% disabled and based on the 
examination and medical history[,] it is 
my opinion that his back [illegible] and 
problems, probably caused these other 
conditions ...

At a July 1985 hearing before a VA hearing panel, the veteran 
testified that his inservice back injury had caused "gout to 
set up and it caused this arthritis."  He stated that he was 
taking medication for an arthritic disorder and/or gout.  

At an August 1985 VA examination for compensation purposes, 
the veteran complained of low back and left leg pain since 
1950 and neck pain of four to five years' duration.  An 
impression of "cervical pain, probably arthritic" was 
advanced.  

A January 1990 VA treatment record reflects that the veteran 
complained of neck, bilateral shoulder, bilateral hand, and 
bilateral foot pain.  An impression of degenerative joint 
disease was advanced.  At a March 1990 VA examination for 
compensation purposes, the veteran complained of neck, right 
shoulder, back, and leg "trouble."  He presented a history 
of gout in his feet of twenty years' duration.  The VA 
examiner advanced "impression pending X-rays" of 
"[post-operative] lumbar disc surgery with mild left 
residual neuritis; [a] history of gout; generalized 
degenerative joint disease with apparent capsulitis of the 
right shoulder[;] and apparent magnification of subjective 
features."  Contemporaneous X-ray studies of the cervical 
spine, the shoulders, the hands, and the feet revealed 
anterior hypertrophic changes in the lower cervical spine; 
cervical spine osteoporosis; right acromioclavicular joint 
sclerosis and irregular articulating margins; early 
degenerative joint disease of the distal interphalangeal 
joints; left third metacarpal trauma residuals; and 
osteoporosis of the hands and the feet.  

A May 1991 written statement from George W. Bounds, M.D., 
conveys that:

[The veteran] had back surgery in 1949 
with removal of L-4 & L-5.  He has had 
increased problems with arthritis of the 
spine & joints.  Also he has limited 
[range of motion] in neck & shoulders.  
His arthritic condition is related to his 
surgery ...  

A May 1991 written statement from Raymond J. Orgler, M.D., 
relates that the veteran had "increased problems with 
arthritis of the spine & joints."  The doctor concluded 
that:

[The veteran] underwent back surgery in 
1949 with removal of L-4 and L-5.  I feel 
that his progressive arthritic problems 
directly relate back to his surgery.  

At a June 1991 VA examination for compensation purposes, the 
VA examiner advanced impressions of "old low back and disk 
injury with surgery [and] traumatic arthritis;" 
"generalized degenerative joint disease of the shoulders, 
[the] hands, and [the] cervical spine without evidence of 
root involvement of the cervical spine;" and "[a] history 
of gout without evidence of acute gout at this time."  A 
January 1996 written statement from T. Gregory Terral, M.D., 
reports that the veteran was found to have "diffuse 
osteoarthritis involving his cervical [spine], lumbosacral 
spine, right shoulder, bilateral hands (sic), and feet."  

In an April 1996 written statement, the veteran advanced that 
his arthritis was "a direct result of service-connected back 
surgery performed in 1949."  In an April 1998 written 
statement, the veteran reported that he was seen at the 
Jackson, Mississippi, VA Medical Center in December 1948.  At 
that time, he was told that he had arthritis.  

The November 1998 VHA opinion conveys that:

This is in reply to your request for [an] 
opinion regarding service connection for 
the appellant for [a] multiple joint 
arthritic disorder.  I have reviewed the 
records provided in detail and provide 
below a response to the specific 
questions you have posed.  
1.  What is the etiology of the veteran's 
gouty arthritis and generalized 
osteoarthritis?  

Gouty arthritis is the result of 
accumulation in the soft tissues and 
joints of sodium urate or uric acid as a 
result of prolonged elevation of serum 
uric acid (hyperuricemia).  There are 
many causes of hyperuricemia including 
hereditary metabolic or renal defects, 
obesity, alcoholism, and certain drugs.  

***

In the records of the appellant[,] there 
was no demonstration of urate crystals 
and only one recorded observation of 
acute arthritis (in the report of Dr. D. 
T. Wilson 11/28/77).  All of the other 
references to gouty arthritis refer only 
to a history of gout.  There is no 
reference to the presence of tophi or 
other stigmata of chronic gout which 
might cause disability.  ...  There is no 
indication in the service records that 
the appellant had any manifestations of 
gout while on active duty, and there is 
absolutely no relationship of this 
problem to the lumbar disc disease for 
which he is service-connected.  It also 
seems unlikely that gouty arthritis is a 
significant cause of disability in this 
case.  

***

Generalized arthritis is a term sometimes 
used to describe an uncommon form of the 
problem in which multiple joints are 
affected, especially the finger joints[,] 
with radiological abnormalities of bone 
destruction and cyst formation.  There is 
one recording in the appellant's case of 
Heberden's nodes in the distal joints of 
the fingers which represent bony 
enlargements due to osteoarthritis in 
these joints.  This is usually a benign 
occurrence if isolated, without 
significant functional ability and not 
necessary indicative of generalized 
osteoarthritis.  I could not find a 
record of [X]-rays of multiple joints in 
the file.  Whether the diagnosis of 
generalized osteoarthritis is applicable 
in the appellant's case or whether it is 
simply applied because of multiple joint 
complaints is not clear.  

2.  What is the relationship, if any, 
between the veteran's gouty arthritis and 
generalized osteoarthritis and his 
service-connected post-operative L5-S1 
herniated nucleus pulposus with left 
lower extremity neuritis and low back 
traumatic arthritis?  

The simple answer to this question is 
none.  There was a clear cut episode of 
trauma resulting in a localized disc 
herniation which was successfully treated 
surgically.  Although this may be 
followed years later by some degenerative 
changes in the spine, this would be 
localized to that joint.  If the 
appellant subsequently developed 
osteoarthritis in other spinal joints, 
this would be in the normal course of 
aging and disease with no relationship to 
the service related injury.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service medical records do not reflect that he was diagnosed 
with an arthritic disorder during active service.  The 
documentation does show that he sustained a low back injury; 
was diagnosed with a herniated nucleus pulposus at L5-S1 
during active service; and subsequently underwent an 
inservice lumbosacral spine surgical procedure.  The first 
clinical documentation of the onset of an arthritic disorder 
is dated in August 1975, some twenty-five years after service 
separation.  At that time, the veteran was diagnosed with 
osteoarthritis of the lumbosacral spine and the right hand.  
He has thereafter been diagnosed variously with generalized 
osteoarthritis; osteoarthritis of the cervical spine, the 
shoulders, the hands, the feet, "multiple joints," and 
"small joints;" and gouty arthritis of the hands, the legs, 
and the feet.  As an arthritic disorder was not clinically 
manifested during active service or for decades following 
service separation and in the absence of competent evidence 
establishing that the claimed disability originated during 
active service, the Board finds that service connection is 
not warranted on a direct basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The veteran asserts on appeal that his service-connected 
post-operative lumbosacral spine disability precipitated a 
generalized arthritic disorder affecting multiple joints.  
Service connection is currently in effect for post-operative 
L5-S1 herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis.  Several 
of the veteran's private physicians have indicated that the 
veteran has a multiple joint arthritic disorder which arose 
secondary to his post-operative lumbosacral spine disability.  
Dr. Liff commented that the veteran's bilateral hand, leg, 
and foot "swelling and gouty arthritis" was caused by his 
post-operative lumbosacral spine disability.  Dr. Bounds 
stated that the veteran's "arthritis of the spine & joints" 
was related to the surgical "removal of L-4 & L-5" in 1949.  
Dr. Orgler opined that the veteran's "progressive arthritic 
problems" "directly relate back" to his 1949 lumbosacral 
spine surgical procedure.  The VA physician observed that 
there was "absolutely no relationship" between the onset of 
gout and a generalized osteoarthritis and the veteran's 
service-connected lumbosacral disability.  He attributed the 
veteran's non-lumbosacral spine osteoarthritic disabilities 
to "the normal course of aging and disease."  The Board 
notes that Dr. Liff's opinion is belied by the very nature of 
gouty arthritis as clearly set forth in the VHA opinion.  In 
turning to Drs. Bounds and Orgler's opinions and the VHA 
opinion, the Board finds the latter to be more persuasive.  
The VHA opinion clearly and unequivocally illuminates that 
any attribution of an osteoarthritic disorder affecting 
joints other than the lumbosacral segment of the spine to the 
veteran's service-connected post-operative lumbosacral 
disability would be contrary to the known etiological 
causative factors for generalized osteoarthritis whereas the 
private physicians' statements are little more than summary 
statements.  Neither Dr. Bounds nor Dr. Orgler advanced any 
clinical findings, documentation, or other evidence in 
support of their conclusions.  Furthermore, the VA expert had 
an opportunity to review the file and rendered an opinion in 
conjunction with that review.  The Board concludes that an 
informed detailed opinion is more probative than a mere 
statement of opinion.

In reference to the veteran's multiple written statements on 
appeal that the claimed disability is related to his 
post-operative lumbosacral disorder, the Board observes that 
a lay witness is generally not competent to offer evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  
There is no evidence that the veteran is a medical 
professional.  The veteran's beliefs, even when firmly held, 
are not competent evidence as to the etiology of the claimed 
disorder.  The Board concludes that service connection for a 
multiple joint arthritic disorder secondary to the veteran's 
service-connected post-operative lumbosacral disability is 
not warranted.  38 C.F.R.§ 3.310 (a) (1998).  As the veteran 
has not alleged that the claimed disability was incurred in 
combat, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  


II.  Increased Disability Evaluation

A.  Historic Review

A November 1949 Army hospital summary indicates that the 
veteran complained of back trouble after lifting some boxes.  
He reported that he had fallen while carrying a wounded 
soldier on Okinawa in June 1945.  The veteran was diagnosed 
with a herniated lumbosacral disc and subsequently underwent 
surgical excision of a herniated nucleus pulposus from the 
left L4-5 interspace.  Upon discharge from the hospital, the 
veteran was diagnosed with a traumatic left L4-5 herniated 
nucleus pulposus.  A February 1950 Army medical evaluation 
board report states that the veteran was diagnosed with 
post-operative L5-S1 herniated nucleus pulposus syndrome 
manifested by pain, limited back motion, and moderate left 
leg sensory loss.  The veteran's lumbosacral disability 
rendered him unfit for continued active service.  In August 
1950, the RO established service connection for 
post-operative L5-S1 herniated nucleus pulposus residuals and 
assigned a 60 percent evaluation for that disability.  

The report of an April 1955 VA examination for compensation 
purposes conveys that the veteran exhibited a "25%" 
limitation of motion of the lumbar spine; almost no left 
lateral bending; tender and moderately tense lumbar 
paravertebral musculature; and no lower extremity 
abnormalities.  In April 1955, the RO reduced the evaluation 
for the veteran's post-operative lumbar spine disability from 
60 to 20 percent.  

The report of the March 1990 VA examination for compensation 
purposes conveys that the veteran was diagnosed with lumbar 
disc surgical residuals with mild left residual neuritis.  In 
May 1990, the RO recharacterized the veteran's 
service-connected lumbosacral disability as post-operative 
L5-S1 herniated nucleus pulposus residuals with left lower 
extremity neuritis and assigned a 20 percent evaluation for 
that disability.  In March 1991, the Board increased the 
evaluation for the veteran's lumbosacral spine disability 
from 20 to 40 percent.  In April 1991, the RO effectuated the 
Board's award.  

In September 1992, the Board established service connection 
for arthritis of the low back.  In June 1993, the RO 
effectuated the Board's award; recharacterized the veteran's 
service-connected lumbosacral disability as post-operative 
L5-S1 herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis; and 
assigned a 60 percent evaluation for that disability.  


B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable 
muscle spasms, and absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998).  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. Part 4, Diagnostic Code 5010 (1998).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Code 5003 
(1998).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent disability evaluation requires severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R.§ 4.14 (1998).  
In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA clarified that a veteran cannot be 
evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 for intervertebral disc syndrome based 
upon limitation of motion and also be evaluated under 38 
C.F.R. Part 4, Diagnostic Code 5292 because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  VAOPGCPREC 
36-97 (Dec. 12, 1997).  

In addressing the veteran's entitlement to an increased 
evaluation for his post-operative lumbosacral spine 
disability, the Board observes that the veteran is currently 
in receipt of the maximum evaluation available for that 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5293 (1998).  The Board has considered whether 
any other diagnostic code is applicable.  The Board finds 
that the diagnostic code assigned is directly on point and 
that resort to other diagnostic codes would be inappropriate 
in the absence of other manifestations.  Therefore, the Board 
concludes that the veteran's claim for an increased 
evaluation lacks legal merit.  In the alternative, when a 
veteran is at the maximum evaluation, a claim for increase is 
not well grounded.  AB v. Brown, 6 Vet. App. 35 (1993).

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim is denied.  


III.  Total Rating

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1998).  The provisions of 38 C.F.R. § 4.16(a) (1998), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for post-operative 
L5-S1 herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis evaluated 
as 60 percent disabling.  The veteran has reported completing 
the eleventh grade.  He has occupational experience as a 
farmer, a pipeline worker, and a country grocery store 
operator.  He reports last working on a full-time basis in 
1980.  

Documentation from the SSA reflects that the veteran was 
found to be disabled as of March 1977 due to degenerative 
arthritis of the spine and arteriosclerotic heart disease.  
The September 1994 written statement from Dr. Orgler conveys 
that the veteran exhibited arthritis of the spine and the 
joints.  The doctor commented that the veteran's disability 
"has and does prevent him from being able to do any type of 
gainful employment work."  

In his September 1994 Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran advanced that while he was attempting to secure 
employment, he was sure that "no one will hire" him.  He 
reported that he was last employed on a full time basis in 
1955.  In a September 1994 written statement, the veteran 
advanced that he "was personally aware" that he could not 
work; his physician stated that he could not work; and no one 
would hire him due to his back disability.  

At the October 1994 VA examination for compensation purposes, 
the veteran reported that he last worked "from 1970-1980 
(sic) at which time he was self-employed" and operated a 
store with his wife.  He clarified that he had not worked 
thereafter.  The VA examiner advanced impressions of chronic 
low back syndrome-status post excision of [herniated nucleus 
pulposus] L5-S1" and "traumatic arthritis per 2507."  The 
examiner commented that:

As far as his unemployability, he is 
going to have difficulty with any 
significant lifting or carrying and also 
would have difficulty with prolonged 
periods of sitting, standing, or walking.  
He should not work around unprotected 
heights or moving machinery.   

In his March 1995 notice of disagreement, the veteran 
advanced that: "it is useless for me to even try to obtain 
employment as I am just not able to work due to my back and 
arthritis (sic) condition;" "[the] VA has conceded that I 
could not perform manual labor;" he was unable to do 
sedentary labor as illuminated by his inability to obtain 
employment at either an antique store or a country store; he 
could not "perform in a supervisory position because I am 
unable to stand;" and he "had very little formal education 
and would not be able to perform in any kind of 
administrative position."  The veteran reiterated that he 
had not been able to work since 1955.  

At the August 1997 VA examination for compensation purposes, 
the veteran reported that he had operated a country store 
until 1980 and had not worked since that time.  The VA 
examiner concluded that:

I do not believe this 74-year-old man is 
seeking employment.  He ran a country 
store until 1980 and has not worked since 
then.  I believe that his age interferes 
with his ability to work more than the 
degenerative disk disease in his back.  

In an April 1998 written statement, the veteran reiterated 
that he had not been gainfully employed since 1977 and was 
currently in receipt of "100% disabled Social Security."  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (1998).  Examining VA and 
private physicians have determined that the veteran's 
lumbosacral spine disability prevents him from securing and 
following most forms of employment consistent with his 
education and work experience.  Although one examiner noted 
that age interfered more with the ability to work, he did not 
establish that the service-connected disability did not cause 
unemployability.  In sum, there is a conflict in the 
evidence.  Each statement is equally lacking in detailed 
analysis.  We conclude that there is doubt and such doubt is 
resolved in favor of the appellant.  The Board concludes that 
the veteran's service-connected disability renders him unable 
to secure and follow substantially gainful employment 
consistent with his education and work experience.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998).  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
granted.  


ORDER

Service connection for a multiple joint arthritic disorder is 
denied.  An increased evaluation for post-operative L5-S1 
herniated nucleus pulposus residuals with left lower 
extremity neuritis and low back traumatic arthritis is 
denied.  A total rating for compensation purposes based on 
individual unemployability is granted subject to the laws and 
regulations governing the award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

